The difference between this case on the one hand and Johnson v. Davis, 10 So. 911, 95 Ala. 293; Mash v. Daniel, 18 So. 8,105 Ala. 393, and Barksdale v. Bullington, 69 So. 891, 194 Ala. 624, on the other, arises out of the fact that in these last-named cases the mortgagors executed the mortgages there in question by making their cross x marks, if that makes any difference. However, the testimony as to the execution of the mortgage here in question has been re-examined by the court and the majority now prefer to base their agreement with the trial judge on the proposition that the result in the trial court may have been determined by defendant's (appellee's) testimony that he did not request the mortgagee to sign the paper for him nor did he in any other way take part in making the alleged signature.
The application is denied.